DETAILED ACTION
Election/Restrictions
Applicant’s election of species to be Compound A 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
in the reply filed on 04/08/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of Application
Applicant has elected the species of compound A 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
for the examination.
Due to restriction, based on election above, claims 4 and 12  are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claims 1-17 are pending.
Claims 1-3, 5-11, 13-17  are present for examination at this time.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 06/24/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because as the reference does not have an English translation.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Verkman et al. (WO 2017/112951) in view of Gennaro et al. (Remington’s Pharmaceutical Sciences: Ophthalmic Preparations – Preparation).
Rejection:
Verkman et al. teaches treating dry eye and increased tear secretion with CFTR activators of Formula I including 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (Abstract, [4, 192, 203, 298, 324, 346, 353-356, 365-368], Example 6; claims 21, 43, 50-53, 62-65). Means of administration include topical for the dry eye [501]. Liquid forms include solutions, suspension and emulsions [90, 210]
Example 6 teaches that compound 12 which is 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (instant claimed compound A), is the most potent compound for treating dry eye and supports for its topical use in dry eye disease and its topical administration was sustained for 8 hours that returned to baseline over 12-24 hours [501, 507, 537, 542]. 
Verkman et al. also teaches that the exact amounts for the effective amount are ascertainable by one of skill in the art using known techniques (including those of  Remington’s which is by Gennaro et al.) [75-76]. Dosing varies depending on the requirements of the patient and can be adjusted individually to provide the level of effectiveness of the therapeutic regimen commensurate with the severity of the individual's disease state [78, 221-223].  An effective dosage/amount can be administered in one or more administrations [243]
While Verkman et al. does not explicitly recite the frequency administration to be 1-2/day, Verkman et al. does expressly teach that an effective dosage/amount can be administered in one or more administration [243] and that the compound 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
was effective in increasing tear volume which returned to baseline over 12-24 hours wherein it is implicit if not prima facie obvious that within 24 hours (a day) that the compound would be applied 1-2 times in a day (return to baseline in 24 hours in 24 hours is 1x/day, retune to baseline in 12 hours in 24 hours is 2x/day).
Verkman et al. does not expressly teach the amount of 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

to be administered but does expressly teach the topical administration of the compound for treating dry eye.
Gennaro et al. teaches that mode of local therapy of the eye include drops (eye drops, Figure 3), and ophthalmic preparations like solutions comprise sterile solution vehicles  where the concentration of active ingredients is low such as less than 2.5% to 3% (Page 1568 last paragraph-Page 1569 first paragraph).
Wherein it would be obvious to one of ordinary skill in the art to have the drug being administered to be present at least about 5 micrograms as suggested by Gennaro et al. and produce the claimed invention; as Gennaro teaches the concentration of active ingredients in ophthalmic solution formulations are generally low such as less than 2.5 to 3% wherein it would be prima facie obvious to one of ordinary skill in the art to formulate the drug at known conventional levels for an ophthalmic formulation for use with a reasonable expectation of success. When the active formulated at 3%,  the compound is 3g/100ml (which is 30ug/1ul) and the average commercial drop size is about 35-65ul where the amount of drug would be about 1050-1950ug, and the drop size disclosed in the specification is 10-100ul wherein the amount of drug is 300-3000ug falling within the claimed range. The administration of the compound would be expected to produce the recited concentration of the active in the tear fluids in the eye after the recited time period at the specification addresses that  the therapeutically effective amount provides a concentration of the active agent in an amount of about 500 nM or more in the tear fluid of the eye about 1 hour to about 12 hours after administration and the specification addresses that the therapeutically effective amount for administration of the compound is at least 1 micrograms wherein the prior art rejection is directed a concentration of the active that is more than 1 microgram for the method.

Claims 1-3, 5-11, 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (Nanomolar-Potency Aminophenyl-1,3,5-triazine Activators of the Cystic Fibrosis Transmembrane Conductance Regulator (CFTR) Chloride Channel for Prosecretory Therapy of Dry Eye Diseases) in view of Gennaro et al. (Remington’s Pharmaceutical Sciences: Ophthalmic Preparations – Preparation).
Rejection:
Lee et al. teaches that
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
is predicted to have indication for dry eye and may be efficacious for topical administration for human dry eye as it increased tear secretion and volume (Abstract, Chart 3 compound 12, Figure 5). The compound was formulated in solution for drops and its topical application produced a  sustained increase in tear volume for 8 hours that returned to baseline over 12-24 hours  (Pharmacological Properties and Vivo Efficacy, Tear Volume). Lee et al. teaches that compound 12 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(instant compound A) was the most potent compound tested and supports the utility of the CFTR activators for treating human dry eye (Discussion).
While Lee et al. does not explicitly recite the frequency administration to be 1-2/day, Lee et al. does expressly teach that the compound 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
was effective in increasing tear volume which returned to baseline over 12-24 hours wherein it is implicit if not prima facie obvious that within 24 hours (a day) that the compound would be applied 1-2 times in a day (return to baseline in 24 hours in 24 hours is 1x/day, retune to baseline in 12 hours in 24 hours is 2x/day).
Lee et al. does not expressly teach the amount of 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

to be administered but does expressly teach the topical administration of the compound for treating dry eye (and increasing tear secretion).
Gennaro et al. teaches that mode of local therapy of the eye include drops (eye drops, Figure 3), and ophthalmic preparations like solutions comprise sterile solution vehicles  where the concentration of active ingredients is low such as less than 2.5% to 3% (Page 1568 last paragraph-Page 1569 first paragraph).
Wherein it would be obvious to one of ordinary skill in the art to have the drug being administered to be present at least about 5 micrograms as suggested by Gennaro et al. and produce the claimed invention; as Gennaro teaches the concentration of active ingredients in ophthalmic solution formulations are generally low such as less than 2.5 to 3% wherein it would be prima facie obvious to one of ordinary skill in the art to formulate the drug at known conventional levels for an ophthalmic formulation for use with a reasonable expectation of success. When the active formulated at 3%,  the compound is 3g/100ml (which is 30ug/1ul) and the average commercial drop size is about 35-65ul where the amount of drug would be about 1050-1950ug, and the drop size disclosed in the specification is 10-100ul wherein the amount of drug is 300-3000ug falling within the claimed range. The administration of the compound would be expected to produce the recited concentration of the active in the tear fluids in the eye after the recited time period at the specification addresses that  the therapeutically effective amount provides a concentration of the active agent in an amount of about 500 nM or more in the tear fluid of the eye about 1 hour to about 12 hours after administration and the specification addresses that the therapeutically effective amount for administration of the compound is at least 1 micrograms wherein the prior art rejection is directed a concentration of the active that is more than 1 microgram for the method.

Double Patenting
Claims 1-3, 5-8, 14, 16-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-7, 12 of copending Application No. 17/456368 in view of Gennaro et al. (Remington’s Pharmaceutical Sciences: Ophthalmic Preparations – Preparation).
The copending claims are directed to the treatment of dry eye and increasing lacrimation (tears) with the administration of 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
which is instant claimed compound A.
The copending claims do not recite the amount of the compound topical administration but does recite the instant claimed compound for the treatment of dry eye (lacrimation).
Gennaro et al. teaches that mode of local therapy of the eye include drops (eye drops, Figure 3), and ophthalmic preparations like solutions comprise sterile solution vehicles  where the concentration of active ingredients is low such as less than 2.5% to 3% (Page 1568 last paragraph-Page 1569 first paragraph).
Wherein it would be obvious to one of ordinary skill in the art to have the drug being administered to be present at least about 5 micrograms and applied topically as suggested by Gennaro et al. and produce the claimed invention; as Gennaro teaches that known local administration to the eye includes drops and the concentration of active ingredients in ophthalmic solution formulations are generally low such as less than 2.5 to 3% wherein it would be prima facie obvious to one of ordinary skill in the art to utilize known modalities including eyedrops and formulate the drug at known conventional levels for an ophthalmic formulation for use with a reasonable expectation of success. When the active formulated at 3%, the compound is 3g/100ml (which is 30ug/1ul) and the average commercial drop size is about 35-65ul where the amount of drug would be about 1050-1950ug, and the drop size disclosed in the specification is 10-100ul wherein the amount of drug is 300-3000ug falling within the claimed range. The administration of the compound would be expected to produce the recited concentration of the active in the tear fluids in the eye after the recited time period at the specification addresses that  the therapeutically effective amount provides a concentration of the active agent in an amount of about 500 nM or more in the tear fluid of the eye about 1 hour to about 12 hours after administration and the specification addresses that the therapeutically effective amount for administration of the compound is at least 1 micrograms wherein the prior art rejection is directed a concentration of the active that is more than 1 microgram for the method.
This is a provisional nonstatutory double patenting rejection.

Claims 4, 1-13, 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-7, 12 of copending Application No. 17/456368 in view of Gennaro et al. (Remington’s Pharmaceutical Sciences: Ophthalmic Preparations – Preparation) as applied to claims 1-3, 5-8, 14, 16-17 above, further in view of Lee et al. (Nanomolar-Potency Aminophenyl-1,3,5-triazine Activators of the Cystic Fibrosis Transmembrane Conductance Regulator (CFTR) Chloride Channel for Prosecretory Therapy of Dry Eye Diseases).
The teachings of the copending claims in view of Gennaro are addressed above.
The copending claims in view of Gennaro do not expressly recite the frequency of drug administration.
Lee et al. teaches that the same compound 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
was effective in increasing tear volume (treat dry eye) which returned to baseline over 12-24 hours wherein it is would be obvious to one of ordinary skill in the art to administer the drug 1-2x/day as it is implicit if not prima facie obvious that within 24 hours (a day) that the compound would be applied 1-2 times in a day as a return to baseline in 24 hours is 1x/day, and a return to baseline in 12 hours to treat within 24 hours is 2x/day), with a reasonable expectation of success.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Claims 1-3, 5-11, 13-17  are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI GEORGIANA HUANG whose telephone number is (571)272-9073. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIGI G HUANG/Primary Examiner, Art Unit 1613